           1   KEKER, VAN NEST & PETERS LLP
               PAVEN MALHOTRA - # 258429
           2   pmalhotra@keker.com
               BRYN WILLIAMS - # 301699
           3   bwilliams@keker.com
               633 Battery Street
           4   San Francisco, CA 94111-1809
               Telephone:     415 391 5400
           5   Facsimile:     415 397 7188

           6   Attorneys for Defendant FACEBOOK, INC.

           7

           8                              UNITED STATES DISTRICT COURT

           9                             NORTHERN DISTRICT OF CALIFORNIA

          10                                 SAN FRANCISCO DIVISION

          11   IBRAHIM HASSAN, ANJEZA HASSAN,             Case No. 3:19-cv-01003-JST
               MIRELA HYSA, and KOSTA HYSA,
          12                                              [PROPOSED] ORDER GRANTING
                           Plaintiffs,                    STIPULATED MOTION TO EXTEND
          13                                              TIME (LOCAL RULE 6-2)
                     v.
          14                                              Dept.:      Courtroom 9, 19th Floor
               FACEBOOK, INC.,                            Judge:      Hon. Judge Jon S. Tigar
          15
                           Defendant.                     Date Filed: February 22, 2019
          16
                                                          Trial Date: None
          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28


                          [PROPOSED] ORDER GRANTING STIPULATED MOTION OT EXTEND TIME
                                             Case No. 3:19-cv-01003-JST
1326834
           1          Pursuant to the stipulation, and for good cause shown, Plaintiffs’ time to file an opposition

           2   to Facebook’s Motion to Dismiss shall be extended by a time of 21 days up to, and including,

           3   May 20, 2019.

           4

           5          IT IS SO ORDERED.

           6   Dated _____________,
                        April 24    2019
                                                                     HON. JON S. TIGAR
           7                                                         United States District Court Judge
           8

           9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

                                                                1
                            [PROPOSED] ORDER GRANTING STIPULATED MOTION OT EXTEND TIME
                                               Case No. 3:19-cv-01003-JST
1326834
